                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 GEORGE A. DODSON, III,

        Plaintiff,                                    Case No. 17-11472
                                                      Honorable Laurie J. Michelson
 v.                                                   Magistrate Judge Elizabeth A. Stafford

 DAVID SALAGAR,

        Defendant.


 ORDER AFFIRMING MAGISTRATE JUDGE’S ORDER DENYING PLAINTIFF’S
                   MOTION FOR RECUSAL [19]


       Plaintiff George Dodson, III filed a pro se complaint on May 8, 2017, requesting that

certain firearms and ammunition seized by the Detroit Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) be released to his acquaintance, Gameel Gobah. (ECF No. 1.) The case was

reassigned to this Court as it related to a prior case addressing the same issues. Dissatisfied with

the Court’s ruling in the prior case, Dodson filed a motion for recusal. (ECF No. 19.) Magistrate

Judge Stafford, to whom all pretrial matters have been referred (ECF No. 16), issued an Order

denying the motion. (ECF No. 23.) Dodson then filed a “statement” disagreeing with the

Magistrate Judge’s decision. (ECF No. 25.)

       The Court will construe Dodson’s filing as an objection to the Magistrate Judge’s Order.

The Court will overrule Dodson’s objection and affirm the Order.

                                                 I.

       The Magistrate Judge’s Order resolved a nondispositive motion. See E.D. Mich. LR

7.1(e)(2). Therefore, pursuant to 28 U.S.C. § 636(b)(1)(A) and Federal Rule of Civil Procedure

72(a), the Court will uphold the order unless it is “clearly erroneous or contrary to law.” United
States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). A ruling is “‘clearly erroneous’ when, although

there is evidence to support it, the reviewing court. . . is left with the definite and firm conviction

that a mistake has been committed.” Hagaman v. Comm’r of Internal Revenue, 958 F.2d 684, 690

(6th Cir. 1992) (citation omitted). A legal conclusion is “contrary to law ‘when it fails to apply

misapplies relevant statutes, case law, or rules of procedure.’” Ford Motor Co. v. United States,

No. 08-12960, 2009 WL 2922875, at *1 (E.D. Mich. Sept. 9, 2009) (citation omitted).

                                                  II.

       Dodson filed a motion requesting that Judges Steeh, Cox, and Michelson recuse themselves

from all of his pending cases and that his cases be transferred to Judge Roberts. (ECF No. 19.) He

argues that the undersigned has “demonstrated extreme prejudice in matters involving legal and

property rights and proper hearing procedures.” (ECF No. 19, PageID.129.) The Magistrate Judge

found that Dodson failed to properly attach an affidavit, as required by statute, and that he failed

to identify “any extrajudicial source, any association outside of the proceedings, or any basis other

than what the Judges have learned from the case that justifies recusal.” (ECF No. 23, PageID.141–

142.) Dodson then filed a statement, notarized and styled as an affidavit, disagreeing with the

Magistrate Judge’s decision. (ECF No. 25.) But nothing in the substance of his argument, or the

fact that his statement is notarized, identifies a clear error in the Magistrate Judge’s Order that

Dodson failed to establish that the Court has personal bias towards Dodson that stems from an

extrajudicial source. (ECF No. 23, PageID.141 (citing 28 U.S.C. § 455(b)(1); Wheeler v. Southland

Corp., 875 F.2d 1246 (6th Cir. 1989).) Instead, the content of the statement revolves around his

disagreement with the Court’s decision in his prior case. But “disagreement with a judge’s decision

or ruling is not a basis for disqualification or upsetting judicial rulings.” Downer v. Rite Aid Corp.,

2011 U.S. Dist. LEXIS 96497, *14–15 (E.D. Mich. Aug. 29, 2011) (citing Liteky v. United States,



                                                  2
510 U.S. 540, 555–56 (1994)). And that decision involved careful analysis of and attention to

Dodson’s arguments after several hearings and opportunity for briefing.

       Dodson’s objection will be overruled, and the Magistrate Judge’s Order will be affirmed.

       IT IS SO ORDERED.



                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE

Date: February 11, 2019




                                    CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on February 11, 2019.

                                            s/William Barkholz
                                            Case Manager to
                                            Honorable Laurie J. Michelson




                                               3
